Title: To James Madison from Joseph Wheaton, 1 July 1820
From: Wheaton, Joseph
To: Madison, James


                
                    Illustrious Sir
                    Washington City July 1st. 1820
                
                The enclosed copy of a Statement (correctly made,) is some evidence of the truth of the memorial presented to the House of Representatives United States in N. York when you was a member of it, and which with your aid gave me the appointment of Sergeant at Arms to that Honorable Body, with that memorial and the enclosed Statement, and your personal knowledge of me for thirty years past, with much of my exertions in the late war, I am induced to ask the favor of you, of a letter or certificate, of your Sense of my conduct as came within your information during that war, Both in the Black Swamps of ohio the Siege of Fort meigs upon Sandusky and in Virginia. I have Children & Grand children am descending the down hill of life, and it would be very gratifying to me, to have Something from you, which they may read and look upon—With the Homage of my Heart I have the honor to be, Illustrious Sir, faithfully, your Obedient Servant
                
                    Joseph Wheaton
                
            